Case 3:20-cv-01050-RDM-CA Document 18 Filed 10/15/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL S. OWL FEATHER-GORBEY, : Civil No. 3:20-cv-1050
Plaintiff . (Judge Mariani)
Vv. .
MR. GASS, ef al.,
Defendants

ORDER

 

Z fy,

AND NOW, this o day of October, 2020, upon consideration of Plaintiff's
complaint, and in accordance with the Memorandum of the same date, IT IS HEREBY
ORDERED THAT:

1. The motion (Doc. 2) to proceed in forma pauperis is DENIED.

2. On or before November 4, 2020, Plaintiff shall TENDER to the “Clerk, U.S.

District Court” payment in the amount of $400.00, which represents a

statutory filing fee in the amount of $350.00 and a $50.00 Administrative Fee.

3. Failure to comply with this Order will result in dismissal of the action without
further notice of Court.

4, This action is STAYED pending receipt of Plaintiff's filing fee.

5. Plaintiff's request (Doc. 13) for, inter alia, an Order directing the prison to
provide his Prisoner Trust Fund Account Statement is DISMISSED as moot.

6. Plaintiff's motion (Doc. 9) to amend is GRANTED.
Case 3:20-cv-01050-RDM-CA Document 18 Filed 10/15/20 Page 2 of 2

7. Plaintiffs motion (Doc. 14) to present new facts regarding his imminent
danger claim is GRANTED to the extent that the Court has considered the
statement of facts. Upon review of the asserted new facts, the Court finds
that Plaintiff has failed to allege that he was in imminent danger of serious
physical injury at the time he signed and filed the complaint.

 
    

: MWY
Robert D. Mariani

United States District Judge
